                                         Case 4:17-cv-05679-YGR Document 145 Filed 06/29/20 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    J. P., ET AL.,                                      CASE NO. 17-cv-05679-YGR
                                   5                  Plaintiffs,
                                                                                            ORDER LIFTING STAY; SETTING
                                   6            vs.                                         COMPLIANCE DEADLINE
                                   7    COUNTY OF ALAMEDA, ET AL.,
                                   8                  Defendants.

                                   9          On August 13, 2018, this Court stayed this action pending appeal with respect to
                                  10   defendants Diane Davis Maas and Sue May. (Dkt. No. 68.) The Court also denied defendant
                                  11   County of Alameda’s request for a stay. (Id.) During the pendency of the appeal, defendant Triad
                                  12   Family Services filed a motion for summary judgment (Dkt. No. 117), which is now fully briefed.
Northern District of California
 United States District Court




                                  13   On June 22, 2020, the Ninth Circuit issued its mandate with respect to the appeal. (Dkt. No. 144.)
                                  14          In light of the Ninth Circuit’s mandate, the partial stay of this case is hereby lifted.
                                  15   Additionally, the Court hereby SETS a compliance deadline for 9:01 a.m. on Friday, July 17,
                                  16   2020. Five (5) business days prior to said date, the parties shall file a joint statement addressing
                                  17   what impact, if any, the Ninth Circuit’s decision has on the pending summary judgment motion. If
                                  18   any of the parties believe that further briefing is required, those parties shall submit a proposed
                                  19   briefing schedule. If compliance is complete, the compliance deadline will be taken off calendar.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: June 29. 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  23
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
